Title: To George Washington from Robert R. Livingston, 30 April 1782
From: Livingston, Robert R.
To: Washington, George


                        
                            Dear Sir
                            Philadelphia 30th Apl 1782
                        
                        I was yesterday honoured with your favor of the 23d, & should think myself doubly happy in continuing
                            this correspondence if in addition to the pleasure it affords me, it can be rendered useful to your Excellency. The
                            contents of the Marquis De Lafayettes Letter to you, are so similar to what he writes me, that I can give you nothing new
                            from that source. Tho’ I have the pleasure of assuring you that he is mistaken in one point Mr
                            Morris has been more particular on this subject than I can venture to be, as this goes by the post, & I have yet had no safe conveyance to send you a cypher—It is
                            thought expedient that nothing of this business should yet be devulged. 
                        I learn from Letters of the Ct De Vergennes of the 22d of Jany that the plan for the ensuing campaign was not
                            then absolutly settled but they contained assurances that we should be assisted in expelling the enemy from New York
                            & Charles town. I have not thought it expedient in my official communications to express myself so pointedly as
                            the Letter does, or as I now do to your Excellency. Least as the matter is not absolutely determined & any
                            unforseen cause should change the plan it might agravate the disappointment. or, what is more to be apprehended, induce
                            such a reliance upon foreign aid as to weaken the exertions that are necessary to render that aid effectual. I wish I had
                            Leisure to transcribe & send you the answers of the court of G.B: to the mediatg powers, dated in June Last. It
                            totally rejects the admissions of American plenepotentiaries at the general congress or the least interference of any
                            foreign power in their controversy with their rebel subjects, it refuses to subscribe even to a temporary suspention of
                            arms least the leaders of the usurped government should continue their oppression over a great majority of his majesties
                            subjects who are upon the point of returning to their allegence. It is upon the whole a curious specimen of pride,
                            obstinency, & ignorance. And if we may form a jugdment from the reply of the mediators it has not been very
                            favorably received by them. The answer of France is cooly sensible, & remarkably firm upon the
                            subject of our independence. the King appears to ask nothing for himself but every thing for his allies. Spain has made
                            the cession of Gebralis a preliminary article. This may perhaps go down the easier since the reduction of Minorca affords
                            them an equivalent to give.
                        I am under some apprehensions of an attempt upon the frontier of New York this sumr. The Letter found on
                            Bettes confirms his testimony so far as it shews that Haldiman was actually at Sorrel—I do not send you the Letter for as
                            Mr Lovel writes me he has decyphered all except the two last Letters which I find to be F: H: I presume
                            you have seen it. it was hardly of sufficient consequence to risk a mans life for. A shew of force to the northward might
                            discourage the attempt & the troops be easily with drawn in case the operations below shd render it necessary. I
                                 that your Excellencys representations to the states have not been attended with the wished
                            for success a second attempt will be made by congress in consequence of my late communications which with common sense & the animating prospects before them will I hope induce them to shake of
                            that state of torpid indolence into which too much security has thrown them. I have the honor to be with great respect
                            & esteem Dr Sir your Excellencys Most obt Hum: Servt
                        
                            R.R. Livingston
                        
                    